DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10, 11, 14-17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida (JP 2000-108395).
Kida discloses the following claimed limitations:
* Re clm 1, a method (Abst., figs 9-12);
* grouping one or more regions of interest (ROIs) associated with an image into one or more region of interest (ROIs) groups (character write in area 51 and image write in area 52); (paras 0078-0097, figs 9-12); and
	* determining one or more print quality settings for the one or more ROI groups based at least in part on one or more printing requirements associated with the one or more ROIs (paras 0078-0097, figs 9-12).

* Re clms 4 & 14, setting one or more printing parameters associated with one or more thermal printhead heater elements for each of the one or more ROI groups based at least in part on the one or more print quality settings and wherein the driver circuit/35/ is configured to (see figs 9-12).

* Re clms 5 & 15, calculating at least one individual strobe duration based at least in part on the one or more printing parameters and wherein the driver circuit/35/ is configured to: (see figs 6 and 10).

* Re clms 6 & 16, wherein the at least one individual strobe duration corresponds to an energy level associated with the one or more thermal printhead/17/ heater elements/17a/ (see figs 6 and 10).

* Re clms 7 & 17, setting a firing duration for the one or more thermal printhead heater elements based at least in part on the one or more printing parameters and wherein the driver circuit/35/ is configured to (see fig 10).

* Re clms 10 & 20, dividing the image into the one or more ROIs and wherein the driver/35/ circuit is configured to (see figs 9-12).
* Re clm 11, a printer (see figs 9-12); 
* a thermal printhead/17/ comprising one or more thermal printhead heater elements/17a/ (see figs 9-12);
* a driver circuit communicatively coupled to the thermal printhead and configured to: group one or more regions of interest (ROIs) associated with an image into one or more region of interest (ROD) groups (see figs 9-12);
* determine one or more print quality settings for the one or more ROI groups based at least in part on one or more printing requirements associated with the one or more ROIs (see figs 9-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kida (JP 2000-108395) in view of Laughlin (US 7941750). 
Kida discloses all of the claimed limitations except for the following:
* Re clms 3 & 13, wherein the one or more print quality settings comprise one or more of darkness, contrast, or media sensitivity.
Laughlin discloses the following claimed limitations:
* Re clms 3 & 13, wherein the one or more print quality settings comprise one or more of darkness, contrast, or media sensitivity/print quality adjustments/ (Abst., col 5, lines 52-62, also see figs 5, 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the one or more print quality settings comprise one or more of darkness, contrast, or media sensitivity, taught by Laughlin into Kida for the purpose of providing printing elements that have different print quality requirements yet still satisfying printing quality and printing speed of printed images. 
Allowable Subject Matter
Claims 2, 8, 9, 12, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claim 2 is the inclusion of a method steps of printing that wherein the one or more printing requirements comprise one or more of an energy level, a battery level, a temperature of a thermal printhead, a tension on a platen roller, a selected print quality setting, or a printing speed. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of a method steps of printing that includes wherein the one or more print quality settings are configured to compensate print quality variation from a left side to a right side associated with the image. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of a method steps of printing that includes wherein the one or more print quality settings are configured to compensate print quality assigned to each of the one or more ROI groups. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of a printer that includes wherein the one or more printing requirements comprise one or more of an energy level, a battery level, a temperature of a thermal printhead, a tension on a platen roller, a selected print quality setting, or a printing speed. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 18 is the inclusion of the limitations of a printer that includes wherein the one or more print quality settings are configured to compensate print quality variation from a left side to a right side associated with the image. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 19 is the inclusion of the limitations of a printer that includes wherein the one or more print quality settings are configured to compensate print quality assigned to each of the one or more ROI groups. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853